DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: it is seen in [0037] of the specification that driver converter 3 is mentioned, however, later in the same paragraph the numeral 3 is used to describe driver inverter 3. The applicant needs to specify what the numeral 3 stands to represent.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and subsequent dependent claims recites the limitation "the drive mode”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 and 3 and subsequent dependent claims recites recites the limitation “the switching device”, “the positive pole” and “the negative pole”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 and subsequent dependent claims recites recites the limitation “the drive inverter”. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-10, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0305690 (Kusch).

    Regarding claim 1, Kusch teaches charging device for charging a battery of a motor vehicle having with an electric drive motor (Fig. 1 shows traction network 1 for charging battery 3 of a electric or hybrid having an electric machine 5) [0025], comprising 
- an inductor (Fig. 1 shows inductors L1, L2, L3) [0018, 0033], 
- a drive converter (Fig. 1 converter 2),

wherein the inductor together with the drive converter serves as a step-up converter for a charging operation of the battery (the inductor together with the converter 2 serves as a step-up converter for charging operation of battery 3) [0018-0019, 0032-0033], and 
a controllable switching device configured to charge and/or discharge the DC link center to a voltage (controller 4 controls the switches T1-T12 configured to switch half of the DC link voltage) [0015, 0028].

   Regarding claim 2, Kusch teaches wherein the switching device is configured to connect the DC link center with the positive pole and/or with the negative pole of the battery (Fig. 1 shows switching device T1-T12 is configured to connect the DC link center N with the positive pole 8 and the negative pole 9 of the battery 3).

   Regarding claim 5, Kusch teaches wherein the drive inverter for three voltage phases each comprises a 3-level inverter, each 3-level inverter is connected to one of the three windings of the electric drive motor (Fig. 1 converter 2 for three voltage phases each comprises a 3-level inverter H1:H1O, H2:H2O, H3:H3O) [0026-0028, 0032].

   Regarding claim 6, Kusch teaches wherein the three 3-level inverters have the same DC link center (Fig. 1 converter 2 is a 3-level inverter having the same DC link center N) [0026-0027].

   Regarding claim 7, Kusch teaches wherein one of the three 3-level inverters is the switching device (Fig. 1 converter 2 is switching device comprising transistors T1-T12).

   Regarding claim 8, Kusch teaches wherein the switching device is separably connected to a winding of the electric drive motor (Fig. 1 shows the transistors T1-T9 of the switching device is separably connected to a winding of the electric machine 5) [0026-0028].

   Regarding claim 9, Kusch teaches wherein the DC link center is arranged between two capacitors connected in series, the battery being connectable in parallel with the capacitors (Fig. 1 DC link center N is arranged between two capacitors Cdc connected in series and the battery 3 connectable in parallel with the capacitors) [0026].

   Regarding claim 10, Kusch teaches further comprising
 a control circuit for controlling the drive inverter, in particular its 3-level inverter or half bridges, as step-up converter and for controlling the switching device (Fig. 1 shows controller 4 for controlling converter 2, in particular 3-level inverter as step-up converter and for controlling the switching devices T1-T12) [0026-0028].

   
   Regarding claim 12, Kusch teaches wherein electric drive system with a charging device according to claim 1 (Fig. 1 shows the traction system 1 which is the electric drive system with .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0305690 (Kusch) in view of US 2011/0116293 (Tabata).

   Regarding claim 3, Kusch teaches wherein the switching device has at least two transistors which are connected to the positive pole and the negative pole of the battery (switching device comprises of switches T1-T12 which are transistors which are connected to the positive pole 8 and negative pole 9 of the battery 3) [0026]. 
However, Kusch does not teach switching device connected to the DC link center via a choke coil.
However, Tabata teaches switching device connected to the DC link center via a choke coil (Fig. 10 shows switching device Qpch and Qnch connected to the DC link center via reactor coil Lch) [0008].



    Regarding claim 13, Kusch teaches wherein the switching device has at least two transistors which are connected to the positive pole and the negative pole of the battery (switching device comprises of switches T1-T12 which are transistors which are connected to the positive pole 8 and negative pole 9 of the battery 3) [0026]. 
However, Kusch does not teach switching device connected to the DC link center via a choke coil.
However, Tabata teaches switching device connected to the DC link center via a choke coil (Fig. 10 shows switching device Qpch and Qnch connected to the DC link center via reactor coil Lch) [0008].
It would have been obvious to one with ordinary skill in art before the effective filing date of the claimed invention to have the switching devices connected to the DC link center via reactor coil Lch in order to filter the voltage to avoid ripples and harmonics to maintain a steady voltage without any spikes thereby avoiding overvoltages.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0305690 (Kusch) in view of US 2014/0049215 (Fassnacht).
   Regarding claim 4, Kusch teaches charging device according to one of claim 1.

However, Fassnacht teaches wherein the inductor is formed by at least one winding of the electric drive motor (Fig. 1 shows coils of the stator winding 6 which is part of the electric machine 1 is the inductor which forms boost converter mode along with the inverting converter 2) [0016-0017, 0035].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the inductor from the electric drive motor in order to use said inductor to form a boost converter along with inverter in order to supply a steady voltage level to the battery thereby charging the battery in an efficient manner. 

   Regarding claim 11, Kusch teaches charging device according to claim 10.
However, Kusch does not explicitly teach a voltage measuring device for measuring the voltage of the DC link center, wherein the control circuit is configured to control the switching device as a function of the measured voltage.
However, Fassnacht teaches a voltage measuring device for measuring the voltage of the DC link center, wherein the control circuit is configured to control the switching device as a function of the measured voltage (first monitoring unit 18 monitors the voltage at Uzk at the DC link and the switching device 3a-f are controlled accordingly) [0027, 0036-0038, 0040-0041].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a voltage measuring device in order to keep track of the voltage at the DC link and control the switching device of the inverter accordingly in order to avoid any overvoltage thereby ensuring efficient charging of the battery. 


Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0305690 (Kusch) in view of US 2011/0116293 (Tabata) further in view of US 2014/0049215 (Fassnacht).


   Regarding claim 14, Kusch and Tabata teaches device according to claim 13..
However, Kusch and Tabata does not teach wherein the inductor is formed by at least one winding of the electric drive motor.
However, Fassnacht teaches wherein the inductor is formed by at least one winding of the electric drive motor (Fig. 1 shows coils of the stator winding 6 which is part of the electric machine 1 is the inductor which forms boost converter mode along with the inverting converter 2) [0016-0017, 0035].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the inductor from the electric drive motor in order to use said inductor to form a boost converter along with inverter in order to supply a steady voltage level to the battery thereby charging the battery in an efficient manner.


   Regarding claim 15, Kusch teaches wherein the drive inverter for three voltage phases each comprises a 3-level inverter, each 3-level inverter is connected to one of the three windings of 

   Regarding claim 16, Kusch teaches wherein the three 3-level inverters have the same DC link center (Fig. 1 converter 2 is a 3-level inverter having the same DC link center N) [0026-0027].

   Regarding claim 17, Kusch teaches wherein one of the three 3-level inverters is the switching device (Fig. 1 converter 2 is switching device comprising transistors T1-T12).

   Regarding claim 18, Kusch teaches wherein the switching device is separably connected to a winding of the electric drive motor (Fig. 1 shows the transistors T1-T9 of the switching device is separably connected to a winding of the electric machine 5) [0026-0028].

   Regarding claim 19, Kusch teaches wherein the DC link center is arranged between two capacitors connected in series, the battery being connectable in parallel with the capacitors (Fig. 1 DC link center N is arranged between two capacitors Cdc connected in series and the battery 3 connectable in parallel with the capacitors) [0026].


   Regarding claim 20, Kusch teaches further comprising
 a control circuit for controlling the drive inverter, in particular its 3-level inverter or half bridges, as step-up converter and for controlling the switching device (Fig. 1 shows controller 4 
However, Kusch and Tabata does not explicitly teach a voltage measuring device for measuring the voltage of the DC link center, wherein the control circuit is configured to control the switching device as a function of the measured voltage.
However, Fassnacht teaches a voltage measuring device for measuring the voltage of the DC link center, wherein the control circuit is configured to control the switching device as a function of the measured voltage (first monitoring unit 18 monitors the voltage at Uzk at the DC link and the switching device 3a-f are controlled accordingly) [0027, 0036-0038, 0040-0041].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a voltage measuring device in order to keep track of the voltage at the DC link and control the switching device of the inverter accordingly in order to avoid any overvoltage thereby ensuring efficient charging of the battery. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836